FOR IMMEDIATE RELEASE ALCO STORES, INC. REPORTS OPERATING RESULTS FOR FOURTH QUARTER AND FISCAL YEAR ENDED FEBRUARY 3, 2013 ABILENE, Kan. (April 18, 2013) ALCO Stores, Inc. (NASDAQ: ALCS), which specializes in providing a superior selection of essential products for everyday life in small-town America, today announced operating results for its fourth quarter and fiscal year ended February 3, 2013. Net sales from continuing operations during the fourth quarter of fiscal 2013 (14 weeks) increased 8.5% to $146.8 million, compared to $135.3 million in the fourth quarter of fiscal 2012 (13 weeks). Excluding the 14th week of the fiscal 2013 quarter, net sales from continuing operations increased 3.6% to $140.2 million. Same-store sales, excluding fuel centers, increased 4.2% to $138.7 million during the fourth quarter of fiscal 2013. Excluding the 14th week of the fiscal 2013 quarter, same-store sales, excluding fuel centers, decreased 0.5% to $132.5 million. Net earnings for the fourth quarter of fiscal 2013 were $2.0 million, or $0.61 per diluted share, compared to $0.8 million, or $0.21 per diluted share, for the fourth quarter of fiscal 2012. Earnings from continuing operations, net of tax, for the fourth quarter of fiscal 2013 were $2.0 million, or $0.61 per diluted share, compared to $0.9 million, or $0.23 per diluted share, for the fourth quarter of fiscal 2012. Net sales from continuing operations during the 53 weeks of fiscal year 2013 increased 3.5% to $492.6 million, compared to net sales during the 52 weeks of fiscal year 2012 of $476.0 million. Excluding the 53rd week of fiscal year 2013, net sales from continuing operations increased 2.1% to $486.1 million. Same-store sales, excluding fuel centers, during the 53 weeks of fiscal year 2013 increased 0.3% to $469.4 million. Excluding the 53rd week of fiscal year 2013, same-store sales, excluding fuel centers, decreased 1.0% to $463.2 million. Net earnings for fiscal 2013 were $1.3 million, or $0.36 per diluted share, compared to net earnings of $1.7 million, or $0.43 per diluted share, for fiscal 2012. Included within the fiscal 2012 results are the following two events: 1) $1.4 million benefit (net of tax), or $0.37 per diluted share, related to an insurance settlement received, and 2) $0.3 million of expense (net of tax), or $0.09 per diluted share, related to the accelerated amortization of financing fees on the Company’s previous credit facility. The impact of these two events on prior year earnings is a net benefit of $1.1 million, or $0.28 cents per diluted share. Excluding these two events, net earnings for fiscal 2013 were $1.3 million, or $0.36 per diluted share, compared to adjusted net earnings of $0.6 million, or $0.15 cents per diluted share, for fiscal 2012. Earnings from continuing operations, net of tax, for fiscal 2013 were $1.7 million, or $0.48 per diluted share, compared to adjusted net earnings from continuing operations of $0.8 million, or $0.21 per diluted share, for fiscal 2012. Richard Wilson, President and CEO, commented, “In spite of a difficult economic landscape and lingering weather issues in late fiscal 2013, ALCO achieved respectable net earnings of 61 cents per share in the fourth quarter as a result of several company-wide initiatives. These actions include expanding product offerings in food and frozen categories, improving merchandise assortments in apparel and sporting goods, implementing buying efficiencies and competitive price opportunities, and delivering better customer service and a clean, easy-to-shop store environment. In addition, new stores opened in the past year are performing very well. We are encouraged by the positive impact these actions had on earnings and are equally excited about the potential benefit of price optimization initiatives we are rolling out in fiscal 2014.” Investor Conference Call The Company will host an investor conference call at 10:00 a.m. Central Time on Friday, April 19, 2013, to discuss operating results for the fourth quarter and fiscal year ended February 3, 2013. The dial-in number for the conference call is 888-240-9373 (international/local participants dial 913-312-0376), and the Conference Code is 8688745. Parties interested in participating in the conference call should dial in approximately five minutes prior to 10:00 a.m. Central Time. A replay of the call will be available after 1:00 p.m. Central Time April 19, 2013 through April 24, 2013, by dialing 888-203-1112 (international/ local participants dial 719-457-0820), and the Replay Code is 8688745. A replay of the call will also be available four hours after completion of the call by visiting the Investors page on the Company’s website, www.ALCOstores.com. Supplemental Data The Company has included certain tables in this press release that are set forth fully in the Company’s 10-K. Certain Non-GAAP Financial Measures The Company has included Adjusted EBITDA, non-GAAP performance measures, as part of its disclosure as a means to enhance its communications with stockholders. Certain stockholders have specifically requested this information to assist them in comparing the Company to other retailers that disclose similar non-GAAP performance measures. Further, management utilizes these measures in internal evaluation; review of performance and in comparing the Company’s financial measures to those of its peers. Adjusted EBITDA differs from the most comparable GAAP financial measure (earnings [loss] from continuing operations) in that it does not include certain items. These items are excluded by management to better evaluate normalized operational cash flow and expenses excluding unusual, inconsistent and non-cash charges. To compensate for the limitations of evaluating the Company's performance using Adjusted EBITDA, management also utilizes GAAP performance measures such as gross margin return on investment, return on equity and cash flow from operating activities. As a result, Adjusted EBITDA may not reflect important aspects of the results of the Company’s operations. ALCO Stores, Inc. ALCO Stores, Inc. is a broad-line retailer, primarily located in small underserved communities across 23 states. The Company has 217 ALCO stores that offer both name brand and private label products of exceptional quality at reasonable prices. We are proud to have continually provided friendly, personal service to our customers for the past 112 years. To learn more about the Company visit www.ALCOstores.com. Forward-looking statements This press release contains forward-looking statements, as referenced in the Private Securities Litigation Reform Act of 1995 (“the Act”). Forward-looking statements can be identified by the inclusion of “will,” “believe,” “intend,” “expect,” “plan,” “project” and similar future-looking terms. You should not rely unduly on these forward-looking statements. These forward-looking statements reflect management’s current views and projections regarding economic conditions, retail industry environments, and Company performance. Forward-looking statements inherently involve risks and uncertainties, and, accordingly, actual results may vary materially. Factors which could significantly change results include but are not limited to: sales performance, expense levels, competitive activity, interest rates, changes in the Company’s financial condition, and factors affecting the retail category in general. Additional information regarding these and other factors may be included in the Company’s 10­Q filings and other public documents, copies of which are available from the Company on request and are available from the United States Securities and Exchange Commission. ### For more information, contact: Wayne S. Peterson Senior Vice President – Chief Financial Officer 785-263-3350 X164 email: wpeterson@alcostores.com or Debbie Hagen Hagen and Partners 913-642-6363 email: dhagen@hagenandpartners.com - Tables to follow - ALCO Stores, Inc. Statements of Operations Fiscal Years Ended February 3, 2013 and January 29, 2012 (dollars in thousands, except share and per share amounts) (unaudited) Fourteen Week Period Ended Thirteen Week Period Ended (unaudited) Fifty-Three Week Period Ended Fifty-Two Week Period Ended February 3, 2013 January 29, 2012 February 3, 2013 January 29, 2012 Net sales $ 146,783 Cost of sales Gross margin Selling, general and administrative Depreciation and amortization Total operating expenses Other operating income - - - Operating income from continuing operations Interest expense Earnings from continuing operations before income taxes Income tax expense 70 Earnings from continuing operations Earnings (loss) from discontinued operations, net of income tax (expense) benefit 5 Net earnings Earnings (loss) per share Basic Continuing operations Discontinued operations Net earnings per share Earnings (loss) per share Diluted Continuing operations Discontinued operations Net earnings per share Weighted-average shares outstanding: Basic Diluted ALCO Stores, Inc. Schedule of Adjusted EBITDA (dollars in thousands) (unaudited) 52 Weeks Forthe 39 Week Periods Ended Trailing 12 Period Ended 14 Week Period Ended 13Week Period Ended 53 Weeks Fiscal 2012 October 28, October 30, October 28, February 3, January 29, Fiscal 2013 Net earnings (loss) $ Plus: Interest Taxes Depreciation and amortization EBITDA Plus: Share-based compensation 54 (Gain) loss asset disposals Insurance proceeds (1) - Adjusted EBITDA $ Cash $ Debt Debt, net of cash $ (1) On September 9, 2011, the Company received a $2.3 million settlement from Factory Mutual Insurance Company that represented an appearance allowance for the roofs at the Company's corporate office and warehouse in Abilene, KS. ALCO Stores, Inc. Balance Sheets (dollars in thousands, except share and per share amounts) Assets Current assets: (unaudited) February 3, 2013 January 29, 2012 Cash Receivables Inventories Prepaid expenses Deferred income taxes Property held for sale Total current assets Property and equipment, at cost: Land and land improvements Buildings and building improvements Furniture, fixtures and equipment Transportation equipment Leasehold improvements Construction work in progress Total property and equipment Less accumulated depreciation and amortization Net property and equipment Property under capital leases Less accumulated amortization Net property under capital leases Deferred income tax - non current - Other non-current assets Total assets ALCO Stores, Inc. Balance Sheets (dollars in thousands, except share and per share amounts) Liabilities and Stockholders' Equity (unauditied) February 3, 2013 January 29, 2012 Current liabilities: Current maturities of capital lease obligations Accounts payable Accrued salaries and commissions Accrued taxes other than income Self-insurance claim reserves Other current liabilities Total current liabilities Notes payable under revolving loan Capital lease obligations - less current maturities Deferred gain on leases Deferred income taxes - Other noncurrent liabilities Total liabilities Stockholders' equity: Common stock, $.0001 par value, authorized 20,000,000 shares; 3,258,163 and 3,842,745 shares issued and outstanding, respectively 1 1 Additional paid-in capital Retained earnings Total stockholders' equity Totalliabilities and stockholders' equity $
